 SAMARI 'AN HEALTH SERVICES, IN(.Samaritan Health Services, Inc. and National Eco-nomic Council of Scientists, Petitioner. Case 28-RC-3123September 29, 1978DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAN!) TRULsD)At lUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Samuel Slaff of theNational Labor Relations Board on March 18. 19,and 22, 1976. Following the close of the hearing, theRegional Director for Region 28 transferred this caseto the Board tfor decision. Briefs were thereafter filedby both the Employer and the Petitioner.On January 31, 1977. the Board issued an Orderreopening record and remanded the proceedings tothe Regional Director for Region 28 for further hear-ing. Pursuant to the Board's Order, the additionalhearing was held before Hearing Officer Slaff onMarch 9. 10, and 11, 1977. Following the close of thathearing. the case was again transferred to the Boardfor decision. The Employer and the Petitioner haveboth filed supplemental briets.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearings and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding,' theBoard finds:1. The parties stipulated2that the Employer, anArizona corporation, operates an integrated system ofnonprofit and nonsectarian facilities for health careservice. Five acute care hospitals.' a medical clinic atthe Grand Canyon, a medical evacuation program atSky Harbor in Phoenix. and several administrativeI Subsequent to the initial hearing and transler of this case to the Board.the Emplo)er requested oral argument. That request was not renewed afterthe hearing held on remand and it is unclear whether the I mplo)er stilldesires oral argument. Assuming that the request is still pending, It is herehsdenied, since the record and briefs adequately present all issues and therelative positions thereto of the parties' Jurisdictional facts lound in the Regional I)lrector's Decision and Orderin (ase 28 R(C 2888, involiing the Emploser herein hase been stipulated astrue and admitted as es idence in this case rhe parties has e like, ise tipu-lated to all other facts found in that decision and to their Incorporation in theinstant proceeding.In the intersal between the initial and remaind hearings in this case. theEmploser has ceased Its operation f it sisth acute care fatilits,,. Navapachelospirtal In l.alkesiule. A rizonasupport facilities comprise its system. Four of its hos-pitals. Desert Samaritan. Glendale Samaritan. Marx-vale Samaritan, and Good Samaritan. are located inthe Phoenix, Arizona. metropolitan area. %WhiteMountain Community Hospital is located in Spring-erville, Arizona. The Employer annuall\ receivesgross revenues in excess of $60 million, and annuallpurchases from suppliers located outside the State of'Arizona supplies valued in excess of $50,000, whichare shipped directly to the Employer's Arizona facili-ties from points outside Arizona. Accordingly. wefind that the Employer is engaged in commercewithin the meaning of the Act and that it will eftectu-ate the purposes of the Act to assert jurisdictionherein.2. The parties have stipulated, and we find. thatNational Economic Council of Scientists, the Peti-tioner herein, is a labor organization within the mean-ing of the Act.43. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)( 1) andSection 2(6) and (7) of the Act.4. The Petitioner seeks to represent a unit of allprofessional employees who are employed at the Fm-ployer's Good Samaritan Hospital at 1033 East Mc-Dowell Road, Phoenix. Arizona. excluding registerednurses, professional employees in the EmploNer's cen-tral services, and all other employees. According tothe Petitioner. a unit of the scope requested %would becomposed of approximately 120 Good Samaritan em-ployees in 25 professional job classifications. Not-withstanding its own position concerning the scopeand composition of an appropriate unit. the Peti-tioner has expressed its willingness to proceed to anelection in any unit of the Employer's professionalemployees which the Board finds appropriate.The Employer opposes the unit sought by the Peti-tioner and contends that only a systemwuide. multifa-cility unit for all of its professional employees, includ-ing registered nurses, can he appropriate. The protes-sional unit envisioned by the Employer would includeapproximately 1.436 employees in 103 job classifica-tions.''Subsequent to the initial hearing. the Employer mo ied to wsthdraw itsstipulation that Petitioner was a labor organization For reasons stated In itsJanuarN 31. 1977. order remanding proceedings for further hearing, theBoard denied the Employer's motion and concluded that Peltlloner %a, aviable labor organization. The issue of Petitioner's continuing llhbor orgait-/atilon status has not thereafter been raised' Employee estimates and job classification numbers are drat ni trom lig-ures in the comprehensive compilation )of personnel in dispule Us hih hasbeen introduced into evidence as the I mprlher's I xh '8238 NLRB No. 56 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBackground: The Employer's Operation6Good Samaritan Hospital is the cornerstone of a12-facility health care complex operated by Samari-tan Health Services, the Employer herein, in the Stateof Arizona. The corporate presidency of Good Sa-maritan's chief executive, Stephen M. Morris, sym-bolizes its significance in the Employer's system.Moreover, as a 697-bed acute care hospital with over2,500 employees, Good Samaritan is by far the largestoperational site in that system.The Employer's other hospitals, previously men-tioned in the statement of jurisdictional facts, includeDesert Samaritan, a 244-bed facility with approxi-mately 700 employees located about 12 miles fromGood Samaritan: Maryvale Samaritan, a 147-bed fa-cility with approximately 420 employees locatedabout 7 miles from Good Samaritan: Glendale Sa-maritan, a 65-bed facility with approximately 140 em-ployees located about 10 miles from Good Samari-tan: and White Mountain Communities Hospital, a25-bed facility with approximately 50 employees lo-cated about 150 miles from Good Samaritan. TheEmployer also has five employees at its Grand Can-yon clinic, which is located about 150 miles fromGood Samaritan.An administrative system called the central servicessupports the operations of' the Employer's six patientcare centers. The central services are organized intohuman resources, systems and services, and financialservices divisions, each of which has several subdivi-sions. The central services are not defined by physicallimitation to a single locus, however. There are cen-tral service employees working in all of the Employ-er's hospitals as well as in a network of administrativeficilities which do not provide patient care. That net-work includes financial services, data processing,management engineering, and materials managementactivities at separate building locations in Phoenix; amedical evacuation unit at Sky Harbor: and a print-ing and reproduction facility in Tempe, Arizona.Ultimate corporate responsibility for the Employ-er's operations is borne by a 37-person board of direc-tors composed primarily of individuals from the tradearea of Maricopa County, wherein Phoenix is situ-ated. Overall managerial authority for administrationof' the multifacility system is vested in a seven personexecutive council, whose members are the Employer'spresident, Good Samaritan's chief executive: theW oe no, at this juncture that disputes between the parties in this pro-ceeding are essenlially legal in nature, invols ing interpretation ot undisputedfacts. In particular, we note that neither party herein has challenged thecredlhility or accuracy of the apparently indefatigable sole hearing witness,1) I) n I. I)earenl the Employer's vice president for human resources anddelclopment. Accordingly. statements otf tact in this Decision are based on arecord which, alheit viluimintus, is remarkably Iree iof lactual controversy inall material aspectsthree corporate vice presidents who serve as the ad-ministrators of Desert, Maryvale, and Glendale Sa-maritan; and the three vice presidents who are thesenior administrative officers of each of the centralservice divisions. In addition to the board of directorsand executive council, there is apparently a subordi-nate management council consisting of' numerousassistant administrators and program directorsthroughout the system, but evidence concerning theauthority and function of such a council is scant andunspecific.The record is less explicit about the administrativeinfrastructure of individual Samaritan hospitals thanit is about the Samaritan corporate structure, but astandard organizational pattern can be discerned.Each of the five acute care institutions has its ownadministrator and may also have one or more asso-ciate or assistant administrators. Below that top-man-agement echelon, at least one person is responsiblefor operations in each hospital department, program,or unit. The presence and number of additional su-pervisors assisting a department head depends on thesize of the department's staff and the scope of its op-erations. As the hospital with the largest work forceand broadest range of services in the Employer's sys-tem, Good Samaritan appropriately has the largestand most complex in-house administration with moredepartments, managerial personnel, and supervisorsthan its counterpart facilities.The Employer's central service employees, eventhose within the same department, may report to orhe given job assignments at any Samaritan location,but the chain of command for each of the three cen-tral service divisions is not markedly different fromthat which exists for each of the Employer's hospitals.Corporate vice presidents serve as chief divisional ad-ministrators, while subordinate department headsand supervisors oversee work in the central servicesubdivisions. Virtually all of the central service em-ployees whose inclusion in a professional employeeunit is at issue herein are subject to overall directionfrom central service officials who have offices in GoodSamaritan, in the Sexson Hall building on that hospi-tal's grounds, in the corporate headquarters buildinglocated about five blocks from there, or in the dataprocessing and management information systemsbuilding located approximately 2 miles from GoodSamaritan.Within the administrative hierarchy just described,the Employer's president, board of directors, and ex-ecutive council are solely' responsible for formulatingpolicy and for making the major decisions whichmold the future of the entire Samaritan corporation.Accordingly, the administrators of each hospital andcentral service division must adhere to unitform policyguidelines set by the corporate authorities and ex-630 SAMARITAN HEALTH SERVICES, INC.pressed in written personnel policy. administrativeoperations, and materials management manuals.Moreover, the administrators have no unilateralpower to make substantial contractual commitments,capital investments, or real estate transactions on be-half of the Employer.Individual hospital administrators in the Employ-er's system must also share or completely yield con-trol over a number of administrative support func-tions which, pursuant to corporate policy, have beendelegated to the central services. For example, thecentral services have systemwide responsibility for allplanning, financing, purchasing, leasing, contracting,warehousing, distribution of supplies, inventory,bookkeeping, engineering, power plants, accident re-ports, safety programs, insurance claims, billings,printing and reproduction, data processing, and bio-medical systems analysis. In addition, the central ser-vice division of human resources plays a prominentrole, discussed below, in the implementation of theEmployer's labor relations and personnel policies.Consonant with the systemwide operation of cen-tral services, the Employer maintains a practice of"sharing" resources in order to minimize health carecosts while keeping pace with the rapidly evolvingstate of the medical arts. Accordingly, all patients ad-mitted to a Samaritan hospital have access to the fullrange of medical services in the Employer's system,but particularly to expensive pieces of equipment orspecialized health care procedures that may be regu-larly available at only one site in that system. GoodSamaritan, for instance, is the only facility where cer-tain complex radiologic diagnostic machinery can befound or where open-heart surgery can be performed.If a necessary service at one hospital is immobile, aSamaritan patient located elsewhere can be trans-ferred to that institution without further admissionprocedures. In other circumstances, personnel andmachinery can be moved to the site of the patient inorder to deliver the needed medical care.As previously indicated, the central service divisionof human resources has extensive duties in the admin-istration of the Employer's labor relations and per-sonnel policies, which are uniform throughout thesystem. Various departments in the division of humanresources have responsibility for employee wage andsalary reviews, safety and health programs, educationand training, and research and development. An em-ployee relations department drafts, updates, and dis-tributes to all employees and supervisors a documentcalled the "poli-gram manual" which sets forth theEmployer's personnel policies. The employee rela-tions staff also participates in the implementation ofthose policies by working in all Samaritan facilitieswhile handling employee disciplinary matters, pro-cessing grievances, and training supervisors.Another human resources subdivision, the person-nel department, has broad responsibility for. interalia, systemwide recruitment, interviewing. investiga-tion, and referral of candidates for hire by the Em-ployer. In the Employer's standardized hiring pro-cess, interviews for employment at locations otherthan Good Samaritan usually take place at the job-site, where personnel representatives from the person-nel department are stationed, rather than at GoodSamaritan, where the department is headquartered.After completion of the interviewing and investiga-tory stages, the personnel department will refer up tothree candidates to the department where the job va-cancy exists. The department head or supervisor incharge will then make the final hiring decision bychoosing from the candidates referred. The personmaking that decision has the authority to reject allcandidates but cannot hire anyone who has not beenreferred by the personnel department.Notwithstanding limitations on autonomy imposedby the aforementioned uniform corporate policiesand the role of the central services, the individual Sa-maritan hospital administrations do have substantialauthority in overseeing local operations. The senioradministrator of each hospital, for example. has pri-mary responsibility for medical staff activity there. Inaddition, the in-house management has considerableindependence in assigning and directing the dailywork of most employees in its facility. The adminis-trative autonomy inherent in the directive function isunderscored by evidence that, absent rare authoriza-tion from the Employer's president. no administratorin one Samaritan hospital can assign or direct thework of noncentral service employees in another hos-pital. Although central service employees working ina hospital may receive centralized administrative or-ders from outside that facility, they' constitute only asmall minority of each hospital's permanent em-ployee complement, both professional and nonprofes-sional.The existence of uniform corporate policies and thecentral services has likewise not precluded the exer-cise of labor relations authority by local Samaritanhospital officials. In a prior Board proceeding, Case28 RC-2888, the Regional Director found, and theEmployer has itself admitted by subsequent stipula-tion, that Samaritan department heads and supervi-sors do exercise important discretion in implementingsome of the Employer's policies. Furthermore, the"poli-gram manual" describes numerous instances inwhich personnel action by supervisors, departmentheads, and assistant, associate, or vice president ad-ministrators in a hospital will be controlling. eventhough the Employer's centralized personnel serviceor employee relations departments may be involved.These instances include decisions or determinative631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommendations in regard to hiring, layoffs., leavesof absence, overtime, discipline, employee evaluation,tuition assistance, and the adjustment of grievances intheir initial stage.There is no history of collective bargaining for anySamaritan employees on either a systemwide or singlehospital basis. As a consequence of the Employer'svarious uniform policies, however, several benefitsand working conditions are common to all employ-ees, wherever located. These benefits and conditionsencompass general wage and salary guidelines, jobclassifications, rest periods, leave, holidays, vacations,working hours, probationary period, performance re-view, reemployment, employment of relatives, retire-ment and long-term disability, tax-deferred annuityprogram, educational opportunity program, sign-intimecards, health and life insurance, shift premiumand overtime pay. safety, garnishments and bank-ruptcy, work rules, contributions, dress and appear-ance code, cafeteria meal benefit, layoff and recall,termination, and grievance procedure.The Employer computes employee seniority on asystemwide basis, thereby enabling Samaritan em-ployees to transfer between its facilities without lossof benefits or seniority. A "job opportunities pro-gram," administered by the personnel department,apprises all Samaritan employees by posted notice oftransfer or promotion opportunities anywhere in theSamaritan network and affords employees a chanceto bid for such jobs. According to the Employer's rec-ords, there were 435 permanent transfers in the pe-riod from 1973 to 1976, but only 2 of those transfersinvolved employees in professional classificationswhich the Petitioner seeks to represent. Other undis-putedly professional employee transferees were eitherphysicians, whom the parties have excluded from theprospective bargaining unit by stipulation, or regis-tered nurses whom the Petitioner seeks to exclude.Very few of the remaining transfers, a preponderanceof those enumerated, involved employees whose pro-fessional status is even alleged herein.The Employer introduced testimonial evidence thatits employees were also engaged daily in widespreadtemporary interfacility movement. Among those em-ployee classifications which the parties have agreed toinclude in a professional unit, only 12 social workersand 3 psychologists appear to participate in tempo-rary interchange to any significant degree. The Em-plover's evidence primarily concerns the peregrin-ations of a handful of professionals in the centralservice departments of biomedical information sys-tems, systems engineering, management informationsystems, electronic instrumentation services, and edu-cation. The Petitioner would exclude these individ-uals from the bargaining unit, but in any event, thenumber of unit employees actually involved in sub-stantial and regular temporary interchange wouldrepresent a small percentage of all professionals ineither the petitioned-for unit or one of greater size.Unit ScopeAdverse contentions by the Petitioner and the Em-ployer have raised three questions about the scope ofan appropriate unit in this proceeding: (1) Whetherthe petitioned-for unit limited to employees in onlyone of the Employer's several health care facilitiescan be an appropriate unit? (2) Whether professionalemployees in the Employer's central services can ap-propriately be excluded from a unit of other healthcare professionals? (3) Whether the Employer's regis-tered nurses, whose professional status is undisputed,can appropriately be excluded from a unit of otherhealth care professionals?' We shall hereafter con-sider each of those questions in light of applicableBoard precedent and the evidence set forth above.Single-Jfcility unit.: The Petitioner contends that aunit limited to professional employees at the Employ-er's Good Samaritan Hospital is appropriate withinthe meaning of Section 9(b) of the Act, while the Em-ployer argues that only a systemwide multifacilityunit can be appropriate in this case. It has long beenthe Board's position that a single-facility unit is pre-sumptively appropriate where there is no bargaininghistory in a more comprehensive unit and the degreeof functional integration with other facilities is insuf-ficient to negate the separate identity of the facility inwhich a union seeks representative status.' The Boardhas also specifically held that, contrary to the Em-ployer's assertions herein, there is no legislative orpractical imperative for excepting health care indus-try' operations from the general presumption in favorof single-facility units.9After careful consideration of'all relevant factors in this case, we find that the Em-ployer has failed to rebut the presumption of the ap-propriateness of the single-hospital unit requested.For reasons explained in a following section, how-ever, we shall slightly expand the scope of the unitfound appropriate to include those few central serviceprofessionals who report to administrative facilities inthe vicinity of Good Samaritan and have substantialworking contact with professionals in that hospital.I An additional question raised at the hearings concerned the unit place-ment of the Employer's physicians other than interns, residents, and fellows.As previously indicated, however, the parties have agreed by wntten post-hearing stipulation to exclude from the professional unit found appropriatethe physician classifications of radiologist, psychiatrist, physiatrist, patholo-gist, associate staff cardiologist. and associate director of pediatric education.It therefore appears that the inclusion of the Employer's nonhousestaff phy-sicians in a unit with other professionals is no longer at issue.SSee. e.g., Bourns, Inc., 217 NLRB 21 (1975).9 Saint Anthony Center. 220 NLRB 1009 (1975); N'ational G. South. Inc., aW14holly Owsned Subsidiar rof National Living Centers. Inc. a Wholls Os nedSuhsidiias of 4 RA Sernices, d/b/a Memorial Mfedical, 230 NLRB 976 (1977).632 SAMARITAN HEAL.TH SERVICES. IN(In reaching the conclusion that a unit limited es-sentially to employees at Good Samaritan is appro-priate, we are mindful of those factors which supportthe Employer's argument for a broader unit. Most ofthe Employer's policies and many of its proceduresare indeed centrally controlled and uniformly appliedto all Samaritan facilities, but such centralizationdoes not necessarily render a single-facility unit inap-propriate.'0In this case, each Samaritan hospital hasits own separate administrative staff below the corpo-rate level which possesses a significant degree of au-tonomny in its control of daily operations and laborrelations within the hospital. This autonomy is mani-fest in the authority of in-house administrators atGood Samaritan and the other Samaritan hospitals toassign and direct employee work, to exercise discre-tion when implementing the Employer's policies, andto make controlling decisions about personnel mat-ters. The pattern of localized daily operations in theSamaritan system is reinforced by the geographic dis-persion of the health care institutions involved andthe absence of substantial interchange on either a per-manent or temporary basis among professional unitemployees.On the basis of the foregoing and the record as awhole, with particular emphasis on the absence ofbargaining history in a more comprehensive unit, theautonomous operations and management of GoodSamaritan. the lack of substantial employee transferor interchange, and the 7-mile to 150-mile distanceseparating Good Samaritan from the Employer'sother acute patient care facilities, we find that GoodSamaritan maintains an identity separate from thecorporate health care system of which it is a part. Wetherefore conclude that the Employer has failed torebut the presumptive appropriateness of the single-facility unit sought by the Petitioner.Central service prolfessional.: The Petitioner seeks toexclude professional employees in the central servicesfrom the requested unit both because all of them donot provide direct "hands-on" patient care and be-cause several of them report for work in buildingsother than Good Samaritan Hospital. The approxi-mately 20 employees in dispute report to supervisorsand central service departmental offices which, aspreviously mentioned, are located either in Good Sa-maritan itself or in one of three administrative facili-ties respectively located adjacent to, about 5 blocksfrom, and 2 miles from the Employer's largest hospi-tal."' These employees, wherever located, have sub-0 See National G. South, Inc., supra, and cases cited therein at fn. 4.t For reasons set lirth in our discussion of individual emplo)ee classifica-tions in the section tof this decision dealing with disputed professional status.we have concluded that there are no protlessional employees in the centralservices other than those in classifications which the parties have stipulatedare prolessionalstantial working contacts with Good Samaritan'snoncentral service professionals. Although many pro-fessionals in the central services often travel exten-sively throughout all Samaritan facilities in the courseof their duties, it appears from the record that they allregularly spend a majority of their working hourseach month in Good Samaritan or in the administra-tive facilities in its vicinity.In recognition of the congressional admonitionagainst proliferation of bargaining units in the healthcare industry. the Board has specifically rejected thepatient care/nonpatient care dichotomy as a basis forjustifying the exclusion of certain employees from aprofessional unit.'2We therefore refuse to excludecentral service professionals from the unit herein onthe basis of their alleged nonpatient care work status.Moreover, we note that employees in several classitfi-cations which the parties have agreed properly belongin the unit perform functions which have only themost vestigial relation to 'hands-on" patient care.The Petitioner's alternative argument for excludingcentral service professionals is also without merit. Thefact that some of those professionals do not report todepartmental offices which are actually in Good Sa-maritan does not compel the finding that the,, lack asufficient community of interest with professional em-ployees in that institution. The central service facili-ties in question are themselves in the vicinity of GoodSamaritan and remote from other Samaritan hospi-tals. Furthermore, the central service employees inquestion have considerable daily interchange withprofessionals at Good Samaritan. Professional em-ployees situated in the Employer's other hospitals donot, on the other hand. have significant interchangewith Good Samaritan's professionals.From the foregoing and the record as a whole, it isapparent that central service professionals have asubstantial community of interest with other profes-sionals in Good Samaritan. We shall therefore in-clude them all in the unit herein found appropriate.Registered nurses. The Employer contends thatonly a unit including registered nurses with all otherprofessional employees can he appropriate in thisproceeding. The Board has held, however, that regis-tered nurses may be excluded from a unit of otherprofessionals." The Petitioner seeks such an exclu-sion, and we therefore find appropriate a unit com-prised of all professional employees at Good Samari-12 , ount 4irin Foundatron, d ::hl a ,Ioi 4n P hiatiric ( ntlr, 217NLRB 802 (1975)i Dominiian Santa ( ruz Hrotial. 218 N RH 1211 I 1975); seet' ; o Ic,'r,lIpitoita/l .t ;crl,nanret , Inc, 217 NIRB h5 (i 147S)633 DECISIONS OF NATIONAL I ABOR RELATIONS BOARDtan Hospital and in the Employer's central services.excluding registered nurses.'4Unit CompositionThe parties have stipulated, and we find, that theEmployer's employees in 25 job classifications areprofessionals within the meaning of Section 2(12) ofthe Act'5and should therefore be included in the unitherein found appropriate. Those classifications are:psychologist: pharmacist. senior; medical physicist;pharmacist: instructor, special education; educationalevaluator: senior instructor: speech pathologist; drugcounselor 111; instructor, school of medical technol-ogy; social worker III; clinical dietician II; medicaltechnologist, senior, social worker II: occupationaltherapist: physical therapist; recreational therapist:clinical dietician I; social worker I; medical technolo-gist; medical technologist student: medical educationlibrarian: drug counselor II; clinical nutritionist: andpharmacy intern.The parties have also stipulated, and we find, that12 categories of central services employees are profes-sional. For reasons stated in our discussion of centralservice employees above, we find that a sufficientcommunity of interest exists between professionals inthe central services and other professionals at GoodSamaritan to s.warrant their placement in a single bar-gaining unit. We shall therefore include in the unitfound appropriate the central service employees inthe following stipulated professional classifications:senior staff scientist, management engineer, systemsanalyst II. resource management specialist, systemsanalyst 1, programmer analyst, clinical engineer. di-rector of employee education, director of manage-ment development, computer scientist, operationsanalyst, and communications specialist.14 Based on the close conmmunity of interests shared by all registered nurseswherever assigned in (;ood Samaritan. we shall exclude front the unit foundappropriate those registered nurses who are employ ed in the classifications ofnurse anesthetist. clinical specialist, bed controrl officer. director olt prtlectsand studies. utilization resies officer, and environmental control officer. SeeSt i,"n'v Ilirpriasl. lie, 22(0 NL.RB 496 (1975); and Ohio, VItlleri IloviprilAs.sorltmu,s. 23( NL.RB 6(4 (1977).' Sec 2(12)of the Act detines a "prolessional employee" as:(a) any emnployee engaged in vork (i) predominantly intellectual andvaried in character a;s opposed to routine mental, manual. mechanical,or phisical work: (ilt involving the consistent exercise of discrettion andjudgment in its perftrnmance; (ii) oif such a character that the outputproduced oar the resuilt accomplished cannot be standardized in relationtoi a given period of time: iiv) requiring knowledge of ian advanced typei a tield ol science or learring cusilmariI acquired by ai prolongedcourse of specialized intellectual instruction and study Im an institution(it higher learlling or aI hospit;l, aIs distinguished Irom a general aca-denmtc educatiol or Ifrom an appretllceship or from training in the per-lorn;lance ol routine mential, manual. oir physical processes: ior(h) ait enmploee, sho i) has completed tihe courses of speciahzedintellectual instructiot aind studs described in clause (iv) oA paragraph1a). and (ill is performing related woirk under the supervision ofa proles-slonal peruson to qualhit himself o beconme ai professional employsee asdelined in paragraph a).The employee classifications heretofore mentionedrepresent less than one-half of those involved in thisproceeding. The Employer seeks to include, and thePetitioner seeks to exclude, all individuals in a volu-minous list of 58 additional job categories. We musttherefore make the following unit determinationswith respect to those persons.A. Stipulated Pri/e.Ssiional Starlu.sAlthough the parties have stipulated that individ-uals discussed in this section are professionals, theirunit placement remains in dispute.Interns, residents, and /iellows: The Petitioner con-tends that the exclusion of the Employer's interns,residents, and fellows is required by the Board's deci-sion in Cedars-Sinai Medical Center. 6 For reasons settbrth in the cited decision, we find merit in the Peti-tioner's position. In Cedarrs-Sinai. the Board foundthat interns, residents, and clinical fellows, althoughthey possess certain employee characteristics, are pri-marily students, and consequently concluded thatthey are not employees within the meaning of Section2(3) of the Act. The interns, residents, and fellowsinvolved herein are not unlike those whose status wasat issue in Cerlars-Sinai. We therefbre conclude thatthey are primarily students and shall exclude from theunit herein found appropriate those individuals in thespecific classifications of: fifth- and fourth-year fel-low; fourth-. third-, second-, and first-year resident;and intern. We further conclude that the Employer'spsychology interns, who are engaged in I- to 2-yearinternships with the Employer for the essentially edu-cational purpose of fulfilling doctoral degree require-ments. are primarily students whom we shall also ex-clude from the unit.t1, 223 Nl RB 2l 1976i: accord St ('l/ar',, Iovsptial nld Ileaiih ( elfr.r229 NILRB IHX)O 1I977) Although the decision herein tfollows the nmajoritsraltionale in (Cedalr-Srillr and St (Cl/re's, (Chairman tianning aind MemberI ruesdale strongls disagree with the position iof the majorits in those casestor the realsons expressed therein bh the (Chairmain in his dissetlinlg opinionsWhile they continue tor adhere to the minorits view that interns. residents.and fellows are employees as defined b3Sec. 2(3) oI the Act. ('hairmanFanning and Member I ruesdale nonetheless concur In the exclusion of indi-viduals in those classificatirns Irom a unit of other protessionals in this caseon the grounds that: 1) a;s physicians. they share a separate and distinctcornmutits of- interest apart Ironm other health care proltessiollalls (2) thepetitiioner does not seek to represent them: and (3) the parties have stipulatedto the exclusion of all nonhousestaft phssician-emplosees of the Emploser17 Thie (C'ark C('iorti. Menirl Irealth (enterrr, d'bh,lr 71hr Irfen!ti Iltieaih andrirnvil Srvirces ('enter, 225 NL RB 780 (1976) We liote that the parties halvestipulated to the inclusion of "medical technologist students" and "phar-macy interns" in the unit. Beyond the stipulations there is ver) little recorderlidelce concerning the duties and lunclionls sor such itdisiduals Acrcord-ingly, there is no) basis Ibr finding that thes are primarils students chho wouldbe excluded from the unit pursuant to the Board majiorits's positioin in ('e-d/slr. Sinai. lulrai ( t. Beerher Inssillar Srri(, 11 .225 NL RB 642 (1976).wherein the Borard lilund technlologist "studcnt-lrainees" to he emplhsseesihosse inclusiron in the requested unit was appropriate I or reaisons set torthin (Chairman Fanning's concurring opinionll in Burelrhr, the ('hairlrmaln anidMember Truesdale croncur in the inclusion it' "nedicar technologist stu-dents" and "pharmacy interns" in the prsofessiosnal unit at issue. but thenregard such inclusioins as incoinsistent with the rationale ot the B1i;ild ma Iorits inl ('rdilr-i ris,1 i antd its progeny634 SAMARITAN HEALTH SERVICES. INC.Director of the chaplaincy program: The Petitionercontends that the director of the chaplaincy programat Good Samaritan is a managerial employee whoshould be excluded from the unit herein found appro-priate. With respect to this individual's duties, theEmployer's witness at the hearing confirmed the ac-curacy of the written job description which explicitlystates that "as a member of the management staff andhealth service program, the Chaplaincy Director willformulate policies and implement a program to pro-vide formal and informal spiritual activities and ser-vice for patients, families, employees, staff and thecommunity ..[and] will be expected to design, de-velop. implement, and administer a hospital basedclinical pastoral education program."The Board, with judicial approval," has tradition-ally defined managerial employees as those who for-mulate and effectuate management policies by ex-pressing and making operative the decisions of theiremployer, and those who have discretion in the per-formance of their jobs independent of their employ-er's established policy."' Since the record clearly dem-onstrates that the incumbent director of thechaplaincy program has been given a substantial de-gree of responsibility for the independent formulationand effectuation of the Employer's spiritual care pro-gram policy at Good Samaritan, we find that he is amanagerial employee and we shall exclude him fromthe unit.B. Disputed Professional StatusThere remain for our consideration questions con-cerning numerous employees whose professional sta-tus is alleged by the Employer and denied by the Pe-titioner.20Cyiotechnologist. There is one employee in thisclassification who works in the laboratory at GoodSamaritan under the supervision of the medical direc-tor and associate medical director of surgical pathol-ogy. The cytotechnologist prepares and screenssmears of biological material for microscopic cyto-logical study. After screening, slides with particularsignificance concerning the existence of cellular ab-normalities are submitted to a pathologist for diagno-sis and preparation of a medical report. The cytotech-18 N. L. R B Bell .4Aero.space ( rnlpanrt Dnisiion tof Tet tron, Inc., 416 U.S.267 (1974).J1 Palace lIaundry Dn' (iillaning (Corporation. 75 NL RB 320 (1947); EasternCarnert and Photo ( orp. 140 N I.RB 569 (1963)0 According to the Emploser's exhibits. there are three disputed job clas-sifications which exist within its system only at hospitals other than GoodSamaritan I he classifications are lir the directors olf public relations atMarysale and Desert Samaritan Hiospitals. the medical records librarian atWhite Mountain Communities Hospital, and the lab X-ras technician at theGrand ( anson clinic We find it unnecessars to determine whether emplos,-ces in these classifications are prolessional s within the meaning of the Act,since there are no such employees at (,Good Samaritan.nologist does not engage in dispositive slideinterpretation, but does maintain a record system forall slides made. To qualify for this laboratory posi-tion, an individual must have 2 years of college edu-cation and must pass an examination for registry bythe American Society of Clinical Pathology(A.S.C.P.).Based on our review of the record, we find that theEmployer's cytotechnologist performs work of an es-sentially technical nature which is neither predomi-nantly intellectual and varied in character nor requir-ing knowledge of an advanced type acquired by aprolonged course of specialized intellectual instruc-tion. We therefore find that the cytotechnologist isnot a professional within the meaning of the Act andshall exclude this employee from the unit hereinfound appropriate.Senior and staff histologic technologis.s.'. The labora-tory role of histologic technologists is comparable tothat of the cytotechnologist. The three senior and twostaff histologic technologists at Good Samaritan pre-pare tissue samples for examination by pathologistsand maintain a record system for all specimens exam-ined. The senior histologic technologists also havestaff coordination and training duties. When prepar-ing tissue samples, all histologic technologists engagein a variety of laboratory procedures such as micro-scopic examination, preparation and application ofstaining materials, microtome sectioning, and themaking of permanent specimen mounts. Unlike cyto-technologists who deal with biological materials otherthan tissue, the histologic technologists perform workwhich is closely related to surgical pathology andmay often necessitate the expeditious processing ofsamples in concurrence with a surgical operation.Histologic technologists at Good Samaritan musthave an associate degree or the equivalent with themajor area of concentration in biological science.They must also complete a I-year internship in anapproved school of histology. Registration with theA.S.C.P. as a histologic technologist is desirable. Sen-ior histologic technologists must also have 3 years oflaboratory experience.We conclude that the senior and staff histologictechnologists are not professional employees. Theirwork does require the use of independent judgment intechnical matters and the exercise of skills acquiredafter a period of specialized training. It is clear, how-ever, that their duties do not involve the aspects ofpredominantly intellectual endeavor and discretionwhich characterize professional status under the Act.We shall exclude both senior and staff histologic tech-nologists from the professional unit at issue.Senior and stlafql pulmonar J/iinction technologists.Employees in these job classifications at Good Sa-maritan independently perform both routine and spe-635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcial procedures involved in blood gas analysis andpulmonary function testing. In this respect, the ana-lytical duties of pulmonary function technologists arecomparable to those of medical technologists, admit-ted professionals, with the exception that the formertest arterial blood samples while the latter test venalblood. The two staff pulmonary function technolo-gists also calibrate, operate, and maintain their equip-ment: assist in the training of personnel; and partici-pate in the development and implementation of newprocedures, including computer applications. Twosenior technologists have additional staff coordina-tion, quality control, and training responsibilities. Inorder to qualify for the Employer's pulmonary func-tion technologist position, an individual must have atleast an associate degree college education and 2years' laboratory experience or a bachelor's degreeand I year of training in a pulmonary function devel-opment program. Senior technologists must have ad-ditional laboratory experience in their specialties.Based on the record and Board precedent concern-ing employees performing the same or similar work,we find that the Employer's senior and staff pulmo-nary function technologists are professional employ-ees whose work is predominantly intellectual and var-ied, involves the consistent exercise of discretion andjudgment. cannot be standardized in relation to agiven period of time, and requires specialized knowl-edge of an advanced type.2'Pulmonary, finction technicians 11 and 1: These em-ployees work alongside technologists in the pulmo-nary function laboratory and are progressing throughfour levels of pulmonary function training towardspossible promotion to the staff technologist position.Although the evidence is not extensive with respect topulmonary function technicians, it appears that theirwork, particularly in the first or second level of train-ing, is more technical than intellectual in nature anddoes not involve the consistent exercise of discretionand judgment displayed by technologists in the per-formance of their work in the same specialized field ofmedical science. It also appears that pulmonary func-tion technicians will not have actually acquired thespecialized knowledge of an advanced type character-istic of professional status until after they have com-pleted all levels of training within their classificationand progressed to technologist positions. We there-fore find the pulmonary function technicians II and Ito be nonprofessional employees whom we shall ex-clude from the unit herein found appropriate.Senior and staff nuclear medicine technologists. Onesenior and three staff nuclear medicine technologistswork at Good Samaritan under the supervision of thenuclear medicine department supervisor. Their duties21 Sutter (Communm(' Hospictal of Sacrrnmlento, In., 227 NL.RB 181,. 186(1976).include preparing and administering radiopharma-ceuticals for diagnostic procedures and therapeuticdosages. performing scanning and laboratory proce-dures, recordkeeping, disposing of waste including ra-dioactive and contaminated materials, calibratingand performing quality control procedures on nuclearmedicine equipment, and participating in the trainingof student technologists. Senior nuclear medicinetechnologists are additionally responsible for coordi-nating patient flow and scheduling treatment on thedepartment's cameras. All nuclear medicine technolo-gists have completed a bachelor's degree education orits equivalent. They must also complete a clinical in-ternship, successfully pass a registration examination,be registered by either the American Registry of Ra-diologic Technologists (A.R.R.P.) or the A.S.C.P.,and thereafter attend continuing education confer-ences and seminars in nuclear medicine. The seniornuclear medicine technologist must also have a mini-mum of 3 years' experience as a staff technologist.The record indicates that both senior and staff nu-clear medicine technologists work in an advancedfield of medical diagnostic science, but we are unableto ascertain whether their work is predominantly in-tellectual and varied and whether it involves the con-sistent exercise of discretion and judgment in its per-formance. In accordance with an earlier Board casewherein the evidence was insufficient to determine theprofessional status of nuclear medicine technolo-gists,22we shall permit Good Samaritan employees innuclear medicine technologist classifications to votesubject to challenge in the professional unit hereinfound appropriate.Ultrasound technologist. Three employees in thisclassification work in the radiology department underthe supervision of the administrative-technical direc-tor of diagnostic radiology and nuclear medicine.They perform ultrasonic scans of various anatomicparts under the direction of a radiologist and assistthe radiologist in diagnostic interpretation of thosescans. They also have overall responsibility for GoodSamaritan's ultrasound operations, including thescheduling of patients, ordering and maintaining sup-plies, maintaining the ultrasound equipment, takingthe necessary safety precautions for the protection ofpatients and personnel, and recordkeeping. A candi-date for employment as an ultrasound technologistmust have a bachelor's degree education or its equiv-alent, complete a clinical internship, pass a preregis-tration examination, and be registered by theA.R.R.T.There is some evidence that the ultrasound tech-nologists' activities do involve the use of discretionand judgment in the intellectual task of analyzing ul-22 MIbd636 SAMARITAN HEALTH SERVICES. INC.trasonic test results. The evidence is insufficient, how-ever, to enable us to determine whether the discre-tionary intellectual aspect predominates in the workof these employees. We consequently find ourselveswithout a sufficient record basis on which to make adetermination as to their professional status. We shalltherefore permit ultrasound technologists to vote sub-ject to challenge in the professional unit.Senior and staff radiologic technologists. The dutiesof employees in these classifications involve the op-eration of radiographic machinery in either diagnos-tic or therapeutic procedures according to standardsestablished by the medical radiologist, who is respon-sible for interpreting finished radiographs. All radiol-ogy department technologists also have certain equip-ment maintenance and repair functions, while seniorradiologic technologists perform further tasks relatingto the coordination of staff activity and orientation ofnew personnel. Qualification for the Employer's staffradiologic technologist position entails at least 2 yearsof college, a clinical internship, a registration exami-nation, and registration by the A.R.R.T. Senior radio-logic technologists should have 4 years' experience asa staff technologist or 3 years' experience and abachelor of science degree in their specialties. Severalincumbent senior and staff radiologic technologistshave bachelor's degrees.We find that the foregoing functional and educa-tional attributes are those of employees in a highlycomplex technical health care specialty whose workis, nevertheless, not predominantly intellectual nordoes it consistently require discretion and judgmentin its performance.23The Employer's senior and staffradiologic technologists are, therefore, not profession-als within the meaning of Section 2(12) of the Act andwe shall exclude them from the unit herein.Special procedures and delta scan technologists: TheEmployer employs three special procedures technolo-gists and one delta scan technologist at Good Samari-tan who have the same basic academic and clinicalbackground but greater experience than radiologictechnologists. Their work is distinguished from thatwhich is performed by radiologic technologists onlyby its technical specialization. Special procedurestechnologists, as their job title indicates, are respon-sible during special surgical or electrocardiographicprocedures for performing all duties necessary to theoperation of a wide variety of radiologic equipment.Delta scan technologists manipulate the controls ofradiographic and computer systems during computer-ized axial tomography.It is evident that attending radiologists rely heavilyon the technical expertise and judgment of specialprocedures and delta scan technologists to producethe best images or data in every diagnostic procedure2 Ibhidin which they are involved. The radiologist alone,however, performs the predominantly intellectualfunction of interpreting the results of those proce-dures. We conclude that employees in the special pro-cedures and delta scan technologist classifications donot meet the criteria for professional standing underthe Act because, like radiologic technologists, they donot consistently exercise discretion and judgment inpredominantly intellectual and varied labors. Weshall exclude them from the professional unit at issue.Radiologic paramedic. There is one radiologic para-medic in Good Samaritan's radiology department.This individual can perform special radiographic pro-cedures or any functions of a staff radiologic tech-nologist as required, but his primary role involvesworking closely with radiologists and other physi-cians in executing certain procedures, screening andevaluating patient cases, and participating in the in-terpretation of test results. The Employer's radiologicparamedic is A.R.R.T. registered, has at least 2 years'experience as a staff radiologic technologist, as well asthe clinical and academic training required for thatclassification, and may also have considerable experi-ence as a military paramedic.The radiologic paramedic functions essentially as a"physician extender" in the radiology departmentand is required in that capacity to exercise consider-able intellectual skill and discretion in the delivery ofpatient care prior to the intervention of a radiologistor other attending physician. We therefore find thatthe radiologic paramedic at Good Samaritan is a pro-fessional employee within the meaning of the Act onthe basis of his advanced degree of knowledge ac-quired by a prolonged course of specialized intellec-tual instruction and his predominantly intellectualand varied work which cannot be standardized in re-lation to a given period of time and which involvesthe exercise of discretion and independent judgment.Registered radiation therapy technologist: Good Sa-maritan employees in this classification apply ionizingradiation to patients in accordance with the instruc-tions of the radiation oncologist. They also preparerooms and equipment, maintain safety standards, an-swer patients' questions concerning treatment, andprovide for the patients' general comfort. Radiationtherapy technologists must complete at least an asso-ciate degree education and a I-year clinical internshipin Good Samaritan's school of radiation therapy andmust be registered by the A.R.R.T.We conclude from the foregoing that the Employ-er's registered radiation therapy technologists do notengage in the predominantly intellectual work char-acteristic of professional employees. We shall excludethem from the unit herein found appropriate.Echocardiogram technologist: Three echocardio-gram technologists in Good Samaritan's cardiovascu-637 DECISIONS O1: NATIONAL L.ABOR RELATIONS BOARDlar institute participate in echocardiogram scan pro-cedures by preparing patients, operating certainelectronic controls, maintaining patient files and re-search data, and preparing the echocardiograms forinterpretation by physicians. Graduation from highschool, accurate typing skills, and a senior techni-cian's ability are employment prerequisites for thisposition. We find that the Employer's echocardio-gram technologists are clearly not professional em-ployees within the meaning of the Act.Inservice instructor. This employee works in the res-piratory therapy department and is responsible fordeveloping and implementing instruction in respira-tory therapy procedure for department personnel,physicians, nurses, and allied health personnel in theEmployer's system. The inservice instructor alsoevaluates educational standards and employees in-volved in the inservice respiratory training programs,maintains the performance records of individuals re-ceiving clinical training, and provides orientation fornew employees in the department. A candidate forthe inservice instructor's position must be eligible forthe American Registry of Inhalation Therapists andmust have 2 years' experience in respiratory therapyas well as experience in both didactic and clinicalteaching. There is no educational degree requirement,nor is there evidence that the inservice instructor'swork requires the specialized knowledge of an ad-vanced type which is characteristic of professionalemployees. Accordingly, we find that the inservice in-structor is not a professional employee as defined inthe Act.Respiratory therapy coordinator and respirator'therapist: Employees in these two classifications per-form respiratory therapy techniques and proceduresutilized in the Employer's comprehensive respiratorycare program of inpatient, outpatient. home care, andrehabilitative services. The two respiratory therapycoordinators have certain responsibilities for qualityassurance and for the determination of staff assign-ments based on patient treatment priorities. In addi-tion, the coordinators and all 19 staff respiratorytherapists administer therapeutic gases, aerosol andhumidity therapy, mechanical ventilator and pressurebreathing therapy, postural drainage, chest percus-sion, and other rehabilitative techniques. They workunder the supervision of the departmental director ora supervisor in respiratory therapy.The Employer has no bachelor's degree require-ment for respiratory therapy coordinators and stafftherapists. These employees must, however, havecompleted an approved 2-year academic program inrespiratory therapy and be at least eligible for theAmerican Registry of Inhalation Therapists. Respira-tory therapy coordinators must also have 2 years'clinical experience as staff therapists.There is evidence that the respiratory therapy em-ployees herein discussed perform work involving theconsistent exercise of discretion and judgment. Wenevertheless find that their work is not predominantlyintellectual nor does it require the specialized educa-tional background of a professional employee underthe Act. We shall exclude the Employer's respiratorytherapy coordinators and respiratory therapists fromthe professional unit found appropriate.24Respiratory therapy technician: The 32 respiratorytherapy technicians perform a wide range of the res-piratory therapy techniques and procedures enumer-ated in our discussion of respiratory therapy coordi-nators and staff therapists. Their work does notrequire an educational degree or registration with anyhealth care association. We find, in accordance withour findings in prior cases involving both certified anduncertified employees in this classification, that respi-ratory therapy technicians are not professional em-ployees within the meaning of the Act.25Cardiopulmonarv bypass technician: The Good Sa-maritan employee in this nursing services job cate-gory prepares and operates the cardiopulmonary by-pass pump in the operating room during open-heartsurgery. As a member of the surgical team, the car-diopulmonary bypass technician works under thecontrol of the clinical nursing director, at the direc-tion of the operating surgeon, and alongside nurses,the heart pump technologist, and the anesthesiologist.There is no educational degree requirement for thisposition, but employment is contingent upon comple-tion of a recognized training program in bypass pro-cedures and certification by the American Society ofExtra-Corporeal Technology.Based on the foregoing, we find that the cardiopul-monary technician is not a professional employee. Al-though this position demands the use of independentjudgment in technical matters and the acquisition ofknowledge through specialized training and certifica-tion, it does not involve the degree of intellectualskills or discretion inherent in professionalism withinthe meaning of the Act. Accordingly, we shall excludethe cardiopulmonary bypass technician from the unitherein found appropriate.Unit support instructor: The unit support instructorat Good Samaritan is responsible for the orientation,training, and coordination of nursing unit supportpersonnel. Her work involves planning and present-ing classroom educational programs as well as re-searching and revising standardized procedures withregard to the functions of the nursing unit assistant,24 'We likewise find that the seven individuals at Good Samaritan in therespiratory therapy intern classification do not meet Sec. 2012) criteria forprofessional status,: See. e.g., The Jewish Hospital iAssrwiation o C(ininnatri, d/lh/a Jewishllospital o/ ( innintl, 223 Nl RB 614, 620 (1976). and Sutter (ommmunito,lorspitals. upra at 187638 SAMARITAN HEALTH SERVICES. INCunit clerk, equipment technician, management repre-sentative, and unit manger. While the veteran incum-bent in this position acquired her expertise on the jobrather than in any formal training program, the Em-ployer would prefer her eventual successor to have abachelor of science degree in business administration,management, or a related field. It appears from therecord, however, that the work of a unit support in-structor does not require knowledge of an advancedtype in a field of learning customarily acquired by aprolonged course of specialized intellectual instruc-tion and study. We consequently find that the unitsupport instructor is not a professional employee.Clinical instrumentation technician: The two em-ployees in this category are skilled in the theory andfunction of biomedical instrumentation. The Em-ployer utilizes their skills by giving them responsibil-ity for the operation, maintenance, and repair ofhighly sophisticated monitoring equipment used forpatients under intensive care. The clinical instrumen-tation technicians are also responsible for familiariz-ing physicians and nursing staff with the proper use ofthe equipment in their charge. A bachelor's degree inscience, health care experience, and a thoroughknowledge of anatomy, physiology, and electronicsare all prerequisites for employment in this classifica-tion.Cognizant that their work necessitates highly tech-nical skills and specialized training, we find from theevidence recited above that clinical instrumentationtechnicians are not, however, professional employeesengaged in predominantly intellectual work. We shallexclude them from the unit found appropriate in thisproceeding.Kidney center technician:. Three kidney center tech-nicians work under the supervision of the nursing co-ordinator in the nursing services department. Em-ployees in this classification are primarily engaged inthe maintenance and repair of hemodialysis equip-ment. Job candidates must be high school graduateswith experience as a nursing assistant or orderly andapproximately 3 months' training as a dialysis techni-cian. We find that kidney center technicians areclearly not professional employees as defined in theAct and we shall exclude them from the unit at issue.Licensed practical nurses (LPNs) 11 and I.' Thereare 199 employees in the LPN II category and 12 inthe LPN I category' at Good Samaritan. The Boardhas traditionally regarded as technical employeesLPNs with skills, functions, and educations similar tothose of employees at Good Samaritan.2" We there-fore find that the Employer's LPNs II and I are tech-nical rather than professional employees. and we2 F g.. Nathan and Mtnam Barnerr Memorial Holvpial A soclarnl. d/ h:'aBarnerr , ,cmorial lt i.ptal i enter. 217 Nl RB 775. 780() (1975shall exclude them from the professional unit hereinfound appropriate.Property control officer: The individual who func-tions as property control officer works in the centralservice division of systems and services and is respon-sible for the Employer's systemwide inventory, man-agement of its capital assets, and coordination ofequipment leasing agreements. Minimum require-ments tfor employment in this position are high schoolgraduation, a knowledge of recordkeeping proce-dures, and excellent communication skills. There isno evidence that the job requires the specializedknowledge of an advanced type referred to in the Sec-tion 2(12) definition of professional status. We findthat the property control officer is not a professionalemployee.Programmers 11 and 1. There are three program-mers 1I and two programmers I engaged in the devel-opment of coded instructions for computer processingof assigned applications. Employees in the program-mer II category work on more complex projects andhave greater job experience than employees in theprogrammer I category. Although individuals in bothjob classifications must attend seminars and confer-ences to maintain their level of skills as the computersciences advance, their jobs do not require college de-grees or any specialized education at an institute ofhigher learning. Accordingly. we find that the pro-grammers II and I are not professionals within themeaning of the Act and we shall exclude them fromthe unit herein found appropriate.Biomedical electronics technician: The nine employ -ees in this classification are responsible for maintain-ing the Employer's radio-page system, intercommuni-cation system, closed circuit television, and electronicdiagnostic and therapeutic equipment. determiningthe causes of electronic equipment malfunctions. dis-assembling and repairing such equipment when nec-essary, and instructing hospital personnel concerningthe correct use and care of that machinery. Candi-dates for employment must have a 2-year associatedegree in biomedical equipment technology and mustsuccessfully complete another 2 years' training atGood Samaritan.The Employer's biomedical electronics techniciansperform work of a technical nature. involving the useof independent judgment and requiring the exerciseof specialized skills. They do not, however, have thepredominantly intellectual and varied duties of indi-viduals defined as professionals in Section 2(12) of theAct. We shall exclude them from the professionalunit.Surgical product evaluator. The surgical productev.aluator. an employee in the central service depart-ment of materials management, conducts continuousevaluations of supplies, products. and equipment639 DE('ISIONS OF NATIONAL LABOR RELATIONS BOARDused in the operating rooms at each Samaritan hospi-tal. Although the Employer maintains that possessionof a bachelor's degree is a prerequisite for this posi-tion, the incumbent has no degree. The record indi-cates that the surgical product evaluator does not per-form work requiring the advanced knowledgecustomarily acquired by a prolonged course of intel-lectual instruction. We therefore find that she is not aprofessional employee and we shall exclude her fromthe professional unit herein found appropriate.Purchasing agent. The two employees with this jobtitle in the materials management department of' cen-tral services purchase medical supplies and negotiatecontract and leasing provisions for all of the Employ-er's hospitals. There is no academic degree qualifica-tion requirement fior the position, but extensive pur-chasing experience is necessary. We find that thepuchasing agents are clearly not professional employ-ees as defined in the Act.Senior accountant: A lone senior accountant in thecentral services is responsible for reviewing monthlythe accounting staffs work, gathering financial statis-tics, making journal entries for financial statements,assisting department heads in explaining variancesfrom the budget, researching expenditures, and train-ing the accounting staff. The senior accountant musthave a bachelor's degree in accounting or equivalentknowledge of accounting procedures. Although hemay have taken college-level instruction in account-ing, the senior accountant's work does not clearly re-quire knowledge of the advanced type customarilypossessed by employees with professional standingunder the Act.27We shall therefore exclude the senioraccountant from the unit at issue.Accountant. The three staff accountants at GoodSamaritan, each of whom must have an associate de-gree or the equivalent in coursework or accountingexperience, perform the daily accounting duties inthat hospital and control its financial books. For rea-sons stated in our discussion of the senior accountant,we find that the accountants are not professional em-ployees.Neurological technician: The four employees in thisclassification administer physician-prescribed proce-dures of neurological management to patients suffer-ing primarily from spinal cord injuries. Their dutiesspecifically include performing catheterizations, in-structing and supervising patients in the techniques ofself-catheterization, recordkeeping, and ordering neu-rological supplies. Minimum qualifications for em-ployment as a neurological technician are high schoolgraduation or its equivalent and prior hospital experi-ence as an orderly, nursing technician, or medical'7 See, e.g., Willelt MSlor (Coach Co, Willerr (ormpmnt. (4'il1,t. Inr, 227NLRB 882 (1977)corpsman. We find that the neurologic technicians'activities do not constitute professional work and weshall exclude them from the unit herein found appro-priate.Occupational therapy assistant:. Two employees inthis job category work in Good Samaritan's occupa-tional therapy department under the supervision of itsdirector and subject to instruction from staff occupa-tional therapists. As their title implies, they assist theprofessional therapists by performing numerous rou-tine, manual, clerical, or technical tasks during thecourse of occupational therapy procedures. The Em-ployer's occupational therapy assistants must be certi-fied by the American Occupational Therapy Associ-ation. We find that they are not professionals asdefined in the Act.28Social worker assistant:. Under the supervision ofthe director of social service or a designated supervi-sor, of three employees in this disputed classificationeach handles an estimated average caseload of 150patients. The social worker assistants' duties includeassisting patients and families in carrying out recom-mendations for post-hospital care, finding resourcesfor home care or transferring the patient to a nursinghome, securing background information from varioussources for a patient's "social evaluation," and actingas a liaison for the social service department in gath-ering information about community resources. All ofthe incumbent social worker assistants have earnedbachelor's degrees. A master's degree is required foradvancement to the undisputedlb professional socialworker classification. Although the written job de-scription for the social worker assistants' positionstates that they "must be able to exercise independentjudgment in carrying out assigned tasks," the recordsuggests that much of their activity is routine orclosely supervised. Furthermore, it does not appearthat the work of social worker assistants demands theadvanced level of specialized knowledge which is re-quired for social workers or other groups of employ-ees rwith professional standing under Section 2(12) ofthe Act. We therefore find that the Employer's socialworker assistants are not professional employees andwe shall exclude them from the professional unitfound appropriate in this case.29Patient representative: Employees in this recentlycreated classification serve as ombudsmen in han-dling the complaints and concerns of patients abouttheir hospitalization. Incumbent patient representa-tives have backgrounds in psychology, sociology, andfinance. A bachelor's degree is preferred but not re-quired. We find nothing in the scant record evidenceabout patient representatives which indicates that"2 See Mount Airoloundation. vupra at 803.2 See (hild and FDanmily Servtie {o Springield, In. , 220 Nl RB 37. 39(1975)640 SAMARITAN HEALFIH SERVICES, INC.they perform characteristically professional work. Weshall exclude them from the unit.Medical photographer II: There are two medicalphotographers II in the biomedical communicationsdepartment at Good Samaritan. Under supervisionfrom within that department, these employees photo-graph surgical proceedings, pathological specimens.and patients. An associate degree in photography orequivalent experience is required. We find that themedical photographer II classification is not profes-sional and we shall exclude employees so classifiedfrom the unit.")Medical illu'strator, junior.' The EmploNer's solemedical illustrator works in Good Samaritan's cardio-vascular institute under the supervision of its director.This employee's duties entail, inter alia, the prepara-tion of illustrations for research studies, technical pa-pers, and visual training aids, the maintenance ofphotographic equipment and audiovisual records, thearrangement of materials to he photographed, andthe operation of projection machinery for trainingcourses. The medical illustrator job candidate needonly be able to read, write, and perform simple arith-metic computations. Training in art, drafting, or arelated field is merely preferable. We find that themedical illustrator, junior, is clearly not a professionalemployee.M.edical recordv technician. The eight incumbentmedical records technicians at Good Samaritan per-form various medical and health care recordkeepingfunctions. Such work involves analysis and review ofrecords, processing requests for information, and per-forming transcription and clerical duties as requested.The position requires only a high school diploma orits equivalent in experience and completion of an ap-proved course for medical records technicians. Wefind that these employees are not professionals withinthe meaning of the Act."Clinical dietetic technicians II and 1.' Employees inthese job categories work under the supervision of thehead clinical dietician in the food services departmentat Good Samaritan. Their primary duties include in-terviewing patients and writing therapeutic diets asprescribed by a physician, assisting in the monitoringof the quality of food service to patients, preparingnourishment lists, and recording patient diet informa-tion. A candidate for the clinical dietetic technician IIposition must have a bachelor of science degree infoods and nutrition or equivalent knowledge (the soleincumbent has no college degree), while a dietetictechnician I needs only a high school education. Wefind that the employees in both clinical dietetic tech-nician categories have neither the specialized knowl-~ See the :a...n ( iini,, 221 NI.RB 374. 377 (1975).I See Jewish I.Rsprill / ( inclinnatli. upra at 619edge nor the primarily intellectual and varied func-tions which characterize professional status under theAct. We shall exclude them from the unit.The Appropriate UnitBased on the foregoing and the record as a whole,we find that the following employees constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All professional employees employed by the Em-plover at its Good Samaritan Hospital and itscentral services facilities located in Phoenix. Ari-zona, other than registered nurses employed assuch and in the classifications of nurse anesthe-tist. clinical specialist, bed control officer, direc-tor of projects and studies, utilization review offi-cer. and environmental control officer, and otherthan persons employed in the classifications ofradiologist, psychiatrist. physiatrist, pathologist,associate staff cardiologist, and associate directorof pediatric education: including professionalemployees in the classifications of psychologist,pharmacist, sr.. medical physicist, pharmacist,special education instructor. educational evalua-tor, senior instructor. speech pathologist. drugcounselor II, school of medical technology in-structor. social worker I11, clinical dietician 11,medical technologist, sr.. social worker II, occu-pational therapist, physical therapist. recreation-al therapist, clinical dietician 1, social worker 1,medical technologist, medical technologist stu-dent, medical education librarian, drug coun-selor I1, clinical nutritionist, pharmacy intern,senior staff scientist, management engineer, sys-tems analyst I. resource management specialist,systems analyst I. programmer analyst. clinicalengineer, director of employee education, direc-tor of management development, computer sci-entist. operations analyst, communications spe-cialist, pulmonary function technologist, sr.,pulmonary function technologist, and radiologicparamedic: excluding persons in the classifica-tions of fifth-and fourth-year fellow, fourth-,third-, second-, and first-year resident, intern,psychology intern, director of the chaplaincyprogram, cytotechnologist, histologic technolo-gist, sr., histologic technologist, pulmonary tunc-tion technician II, pulmonary function techni-cian I. radiologic technologist. sr., radiologictechnologist, special procedures technologist,delta scan technologist, registered radiation ther-apy technologist, echocardiogram technologist,inservice instructor, respiratory therapy coordi-nator, respiratory therapist, respirators therapy6.41 642 DECISIONS OF NATIONAL LABOR RELATIONS BOARDintern, respiratory therapy technician, cardiopul- tional therapy assistant, social worker assistant,monary bypass technician, unit support instruc- patient representative, medical photographer 1I,tor, clinical instrumentation technician, kidney medical illustrator, jr., medical records techni-center technician, LPN II, LPN 1, property con- cian, clinical dietetic technician I1, clinical di-trol officer, programmer 11, programmer I. bio- etetic technician 1, guards, and supervisors as de-medical electronics technician, surgical product fined in the Act.evaluator, purchasing agent, senior accountant, [Direction of Election and Excelsior footnoteaccountant, neurological technician, occupa- omitted from publication.]